Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 4/13/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9, 11, 15-16, 18, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pearson (20190241349).  
Regarding claims 1 & 11, Pearson teaches a storage chest (100) comprising a box portion (1-3) comprising a front wall (2), a rear wall (2), and a floor (3) attached to the front and rear walls to form a primary compartment (1) for storage of items; and a lid (4) comprising a front panel (L in Fig. 1 Annotated), a rear panel (M), and a top panel (N) attached to the front & rear panels, the rear panel being pivotably coupled (via 14) to the rear wall of the box portion; wherein the front panel, the rear panel, and the top panel define a secondary compartment (i.e., space between L, M, & N) within the lid; wherein the secondary compartment includes a lid storage compartment (12) comprising a hingedly affixed door (13).  

    PNG
    media_image1.png
    664
    691
    media_image1.png
    Greyscale

Regarding claims 2 & 11, Pearson teaches a lid storage compartment (12) that further comprises a bolster (P) that provides structural support to the lid and forms a portion of a wall of the lid storage compartment (Fig. 1).
Regarding claims 3 & 20, Pearson teaches a ratio of the volume of the primary compartment (1) to a volume of the secondary compartment (i.e., space between L, M, & N) that is between 8 to 1 and 12 to 1 (see Fig. 1).
Regarding claims 6 & 15, Pearson teaches a door (13) that comprises a mechanical or magnetic latch (11) for securing the door in a closed position (Fig. 3).
Regarding claims 7 & 16, Pearson teaches a door (13) affixed to a lid storage compartment hinge (Fig. 3 & par. 13), the lid storage compartment hinge being disposed in parallel with a lid hinge (14) that couples the rear panel of the lid to the rear wall of the box portion (see Fig. 3).
Regarding claims 9 & 18, Pearson teaches a locking mechanism (9) configured to lock the lid (4) of the storage chest to the box portion (1-3) of the storage chest (par. 12).
Claim(s) 11 & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowie (20080110893).  
Regarding claim 11, Cowie teaches a storage chest comprising a box portion comprising a front wall (A in Fig. 2 Annotated), a rear wall (B), and a floor (C) attached to the front and rear walls to form a primary compartment (i.e., space between A, B, & C) for storage of items; and a lid comprising a front panel (D), a rear panel (E), and a top panel (F) attached to the front & rear panels, the rear panel being pivotably coupled to the rear wall of the box portion (Fig. 2 & par. 32); wherein the front panel, the rear panel, and the top panel define a secondary compartment within the lid for storage of items (i.e., space between D, E, & F - see Fig. 2); wherein the secondary compartment includes a bolster (H) that provides structural support to the lid; wherein the secondary compartment includes a lid storage compartment (G), wherein a wall of the lid storage compartment is formed by the bolster (Fig. 2).  
Regarding claim 18, Cowie teaches a locking mechanism (22, 50) configured to lock the lid of the storage chest to the box portion of the storage chest (par. 33, 36).  
Regarding claim 19, Cowie teaches a plurality of feet (K) configured to raise the box portion to permit a forklift to move under the box portion to facilitate movement of the chest (Fig. 2).  
Regarding claim 20, Cowie teaches a ratio of the volume of the primary compartment (i.e., space between A, B, & C) to a volume of the secondary compartment (i.e., space between D, E, & F) is between 8 to 1 and 12 to 1 (see Fig. 2).  

    PNG
    media_image2.png
    602
    814
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cowie (20080110893) in view of Pearson (20190241349).  
Regarding claim 1, Cowie teach(es) the structure substantially as claimed, including a storage chest comprising: a box portion (12) comprising a front wall (A), a rear wall (B), and a floor (C) attached to the front and rear walls to form a primary compartment (i.e., space between A, B, & C) for storage of items; and a lid (20) comprising a front panel (D), a rear panel (E), and a top panel (F) attached to the front a rear panels, the rear panel being pivotably coupled to the rear wall of the box portion (Fig. 2 & par. 32); wherein the front panel, the rear panel, and the top panel define a secondary compartment (i.e., space between D, E, & F - see Fig. 2) within the lid; wherein the secondary compartment includes a lid storage compartment (G).  Cowie fail(s) to teach a hingedly affixed door.  However, Pearson teaches the inclusion, on a lid storage compartment (12), of closure means (11, 13) comprising a hingedly affixed door (13).  It would have been obvious to one of ordinary skill in the art to add a closure means, as taught by Pearson, to the lid storage compartment of Cowie, in order to provide additional storage capacity.  
Regarding claim 2, Cowie teaches a lid storage compartment (G) that further comprises a bolster (H) that provides structural support to the lid and forms a portion of a wall of the lid storage compartment (Fig. 2).
Regarding claim 3, Cowie teaches a ratio of the volume of the primary compartment (i.e., space between A, B, & C) to a volume of the secondary compartment (i.e., space between D, E, & F) is between 8 to 1 and 12 to 1 (see Fig. 2).  
Regarding claims 5 & 14, Cowie as modified teaches a door (13 of Pearson) affixed to a well panel (J of Cowie) via a hinge (as in Pearson), the well panel providing a depth to the lid storage compartment (G of Cowie).
Regarding claims 6 & 15, Pearson teaches a door (13) that comprises a mechanical or magnetic latch (11) for securing the door in a closed position.
Regarding claims 7 & 16, Cowie as modified teaches a door (13 of Pearson) affixed to a lid storage compartment hinge (as in Fig. 2 of Pearson), the lid storage compartment hinge being disposed in parallel with a lid hinge that couples the rear panel of the lid to the rear wall of the box portion (as in Fig. 2 of Pearson).
Regarding claims 8 & 17, Cowie as modified teaches a secondary compartment (i.e., space between D, E, & F of Cowie) that further comprises one or more hooks (56 of Cowie) disposed outside of the lid storage compartment (G of Cowie) that is accessible via the door, the one or more hooks being configured to secure items within the secondary compartment (since items could be hung off each of 56 - see Figs. 2-3 of Cowie).
Regarding claim 9, Cowie teaches a locking mechanism (22, 50) configured to lock the lid of the storage chest to the box portion of the storage chest (par. 33, 36).  
Regarding claim 10, Cowie teaches a plurality of feet (K) configured to raise the box portion to permit a forklift to move under the box portion to facilitate movement of the chest (Fig. 2).  
Regarding claim 12, Cowie as modified teaches a bolster (H) that comprises an opening (i.e., space between E & H) that is disposed behind a hingedly affixed door (13 of Pearson).
Claims 4 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cowie (20080110893) & Pearson (20190241349) in view of French (4447099).  Cowie as modified teach(es) the structure substantially as claimed, including a rigid door (13 of Pearson); but fail(s) to teach a mesh pattern.  However, French teaches the inclusion, on a door (16), of a mesh pattern (52) such that items stored in a compartment covered by the door are viewable.  It would .  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson (20190241349).  Pearson teach(es) the structure substantially as claimed, including protrusions (17) defined on a bolster (P) and openings (18) defined on a door (13); but fail(s) to teach an opening defined on a bolster.  However, mere reversal of parts has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art to locate the protrusions & openings on the door & bolster, respectively, in order to selectively secure the door to the bolster (as suggested by par. 16 of Pearson).  Hence, Pearson as modified would teach a bolster (P) that comprises an opening (18) that is disposed behind a hingedly affixed door (13).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637